Case 2:18-cv-09499-SJO-MRW Document 5 Filed 11/08/18 Page 1 of 2 Page ID #:94




  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     R. Brian Timmons (Bar No. 155916)
  2  briantimmons@quinnemanuel.com
     Lee J. Rosenberg (Bar No. 287567)
  3  leerosenberg@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  4 Los Angeles, California 90017-2543
    Telephone: (213) 443-3000
  5 Facsimile: (213) 443-3100
  6 Attorneys for Petitioner
    Smart King Ltd.
  7
  8                          UNITED STATES DISTRICT COURT
  9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10 Smart King Ltd,                             Case No: 2:18-cv-18-9499
 11                Petitioner,                  PETITIONER SMART KING
                                                LTD.’S CORPORATE
 12        v.                                   DISCLOSURE STATEMENT
                                                PURSUANT TO FED. R. CIV. P. 7.1
 13 Season Smart Limited,
 14                Respondent.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                          PETITIONER’S CORPORATE DISCLOSURE STATEMENT PURSUANT TO FRCP 7.1
Case 2:18-cv-09499-SJO-MRW Document 5 Filed 11/08/18 Page 2 of 2 Page ID #:95




  1        Pursuant to Federal Rule of Civil Procedure 7.1, Petitioner Smart King Ltd.
  2 (“Petitioner”), by and through its undersigned counsel, hereby provides the following
  3 corporate disclosure statement:
  4        Petitioner is predominantly owed by two unrelated corporations, FF Top Holding
  5 Ltd. and Season Smart Limited (“Season Smart”), as identified in Petitioner’s Notice of
  6 Interested Parties; FF Top Holding Ltd. is a wholly-owned subsidiary of FF Holding
  7 Peak Limited, the shares of which are wholly-owned by Pacific Technology Holding
  8 LLC, and Season Smart is a subsidiary of Evergrande Health Industry Group Ltd.
  9 (“Evergrande Health”), which is a subsidiary of the Evergrande Group (“Evergrande.”)
 10        Subject to the foregoing disclosure, Petitioner does not itself have a parent
 11 corporation, nor does any publicly-held corporation own 10% or more of its stock. In
 12 the interest of full disclosure, Season Smart possesses more than 10% of Petitioner’s
 13 stock, and Season Smart is itself owned by a publicly traded corporation (Evergrande
 14 Health), which is itself a listed subsidiary of another publicly traded corporation
 15 (Evergrande).
 16
 17 DATED: November 8, 2018               QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
 18
 19
 20                                        By /s/ R. Brian Timmons
 21                                          R. Brian Timmons
                                             Lee Rosenberg
 22
 23                                           Attorneys for Petitioner
 24                                           Smart King Ltd.

 25
 26
 27
 28

                                               -1-
                         PETITIONER’S CORPORATE DISCLOSURE STATEMENT PURSUANT TO FRCP 7.1
